Exhibit 10.4

 

NORTHWEST AIRLINES CORPORATION

E-COMMERCE INCENTIVE COMPENSATION PROGRAM

 

(As Amended and Restated as of April 22, 2004)

 


I                                       PURPOSE OF PROGRAM


 

This Northwest Airlines Corporation E-Commerce Incentive Compensation Program
(the “Program”) is intended to provide a method for attracting, motivating, and
retaining key employees to assist in the development and growth of the Company
and its Subsidiaries.

 


II                                   DEFINITIONS AND CONSTRUCTION


 

2.1.                    Definitions.  Where the following words and phrases are
used in the Program, they shall have the respective meanings set forth below,
unless the context clearly indicates to the contrary:

 


(A)                   “ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, OR ANY SUCCESSOR THERETO.


 


(B)                  “AWARD” MEANS THE AWARD OF ONE OR MORE POINTS TO A
PARTICIPANT IN ACCORDANCE WITH ARTICLE IV.


 


(C)                   “AWARD NOTICE” MEANS A WRITTEN NOTICE ISSUED BY THE
COMPANY TO A PARTICIPANT EVIDENCING SUCH PARTICIPANT’S RECEIPT OF AN AWARD AND
SETTING FORTH CERTAIN TERMS AND CONDITIONS WITH RESPECT THERETO IN ACCORDANCE
WITH SECTION 4.2.


 


(D)                  “BASE VALUE” MEANS, WITH RESPECT TO EACH PHANTOM UNIT
SUBJECT TO AN AWARD, AN AMOUNT EQUAL TO (I) THE SUM OF (A) THE SUM OF THE
INVESTMENT COST OF EACH INVESTMENT TO WHICH SUCH PHANTOM UNIT RELATES AND (B) A
FIFTEEN PERCENT COMPOUNDED ANNUAL RETURN ON THE INVESTMENT COST OF EACH SUCH
INVESTMENT, AS DETERMINED IN THE SOLE DISCRETION OF THE COMMITTEE, DIVIDED BY
(II) THE NUMBER OF PHANTOM UNITS INTO WHICH SUCH INVESTMENT OR GROUP OF
INVESTMENTS IS DIVIDED (WITH THE RESULT ROUNDED TO THE NEAREST CENT). 
NOTWITHSTANDING THE FOREGOING, AT ANY TIME PRIOR TO A CHANGE IN CONTROL THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, DETERMINE AT THE TIME OF THE GRANT OF ANY
SUCH AWARD THAT THE INVESTMENT COST COMPONENT OF THE BASE VALUE OF SUCH A
PHANTOM UNIT SHALL BE GREATER THAN THE AMOUNT SET FORTH IN THE PRECEDING
SENTENCE, AND THE COMMITTEE SHALL MAKE EACH SUCH DETERMINATION BASED ON SUCH
FACTORS AND INFORMATION AS IT DEEMS RELEVANT.


 


(E)                   “BENEFICIAL OWNER” MEANS A “BENEFICIAL OWNER”, AS SUCH
TERM IS DEFINED IN RULE 13D-3 UNDER THE ACT (OR ANY SUCCESSOR RULE THERETO).


 


(F)                     “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(G)                  “CAUSE” MEANS “CAUSE” AS DEFINED IN AN EMPLOYMENT AGREEMENT
BETWEEN THE PARTICIPANT AND THE COMPANY OR A SUBSIDIARY OR IF THE PARTICIPANT
HAS NOT ENTERED INTO AN EMPLOYMENT AGREEMENT WITH THE COMPANY OR A SUBSIDIARY,
THE INVOLUNTARY TERMINATION OF SUCH PARTICIPANT’S EMPLOYMENT BY THE COMPANY (OR,
IF APPLICABLE, A SUBSIDIARY) BASED

 

--------------------------------------------------------------------------------


 


UPON A DETERMINATION BY THE COMMITTEE OR AN AUTHORIZED OFFICER OF THE COMPANY
(OR SUCH SUBSIDIARY) THAT SUCH PARTICIPANT HAS ENGAGED IN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT IN THE PERFORMANCE OF, OR SUCH PARTICIPANT HAS ABUSED ALCOHOL
OR DRUGS RENDERING HIM OR HER UNABLE TO PERFORM, THE MATERIAL DUTIES AND
SERVICES REQUIRED OF HIM OR HER IN HIS OR HER EMPLOYMENT.


 


(H)                  “CHANGE IN CONTROL” MEANS ANY ONE OF THE FOLLOWING:


 

(I)                            THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR
GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”)) (A “PERSON”), OTHER THAN ONE OR MORE
PERMITTED HOLDERS OR THEIR RELATED PARTIES OR ANY GROUP COMPRISED EXCLUSIVELY OF
PERMITTED HOLDERS OR THEIR RELATED PARTIES, OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 AND 13D-5 PROMULGATED UNDER THE EXCHANGE ACT, EXCEPT THAT
SUCH PERSON SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SHARES THAT
ANY SUCH PERSON HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE
IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME) OF 20% OR MORE (OR, IF SUCH
PERSON IS AN INSTITUTIONAL INVESTOR (AS SUCH TERM IS DEFINED IN THE RIGHTS
AGREEMENT DATED AS OF NOVEMBER 20, 1998 BETWEEN NORTHWEST AIRLINES CORPORATION
AND NORWEST BANK MINNESOTA, N.A.), 25% OR MORE), OF EITHER (A) THE THEN
OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (OR ITS SUCCESSOR BY MERGER,
CONSOLIDATION OR PURCHASE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS) (THE
“OUTSTANDING COMMON STOCK”) OR (B) THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING VOTING SECURITIES OF THE COMPANY (OR ITS SUCCESSOR BY MERGER,
CONSOLIDATION OR PURCHASE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS) ENTITLED TO
VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING VOTING
SECURITIES”), AND (II) THE PERMITTED HOLDERS OR THEIR RELATED PARTIES
COLLECTIVELY “BENEFICIALLY OWN” (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED
UNDER THE EXCHANGE ACT) A LESSER PERCENTAGE OF THAT WHICH IS DESCRIBED IN EACH
OF CLAUSE (A) AND  (B) ABOVE AND DO NOT HAVE THE RIGHT OR ABILITY BY VOTING
POWER, CONTRACT OR OTHERWISE TO ELECT OR DESIGNATE FOR ELECTION A MAJORITY OF
THE BOARD OF DIRECTORS OF THE COMPANY OR SUCH SUCCESSOR;

 

(II)                        INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE
THE BOARD OF DIRECTORS OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE FOR ANY
REASON TO CONSTITUTE AT LEAST A MAJORITY OF SUCH BOARD; PROVIDED, HOWEVER, THAT
ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF, WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE
INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD OF DIRECTORS OF THE COMPANY; OR

 

(III)                     CONSUMMATION BY THE COMPANY OF A REORGANIZATION,
MERGER OR CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF THE COMPANY (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS,
FOLLOWING SUCH BUSINESS COMBINATION, (I) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES

 

--------------------------------------------------------------------------------


 

WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMMON STOCK
AND OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE
THEN OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF
SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION OF THE OUTSTANDING COMMON STOCK AND OUTSTANDING VOTING SECURITIES,
AS THE CASE MAY BE, AND (II) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION WERE
MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL
AGREEMENT OR OF THE ACTION OF SUCH BOARD PROVIDING FOR SUCH BUSINESS
COMBINATION; OR

 

(IV)          APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(I)                      “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.


 


(J)                      “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE
BOARD.


 


(K)                   “COMPANY” MEANS NORTHWEST AIRLINES CORPORATION, A DELAWARE
CORPORATION.


 


(L)                      “DATE OF GRANT” MEANS THE EFFECTIVE DATE OF THE GRANT
OF AN AWARD TO A PARTICIPANT.


 


(M)                “DISABILITY” MEANS, WITH RESPECT TO A PARTICIPANT, SUCH
PARTICIPANT’S DISABILITY ENTITLING HIM OR HER TO BENEFITS UNDER THE COMPANY’S
GROUP LONG-TERM DISABILITY PLAN; PROVIDED, HOWEVER, THAT IF SUCH PARTICIPANT IS
NOT ELIGIBLE TO PARTICIPATE IN SUCH PLAN, THEN SUCH PARTICIPANT SHALL BE
CONSIDERED TO HAVE INCURRED A “DISABILITY” IF AND WHEN THE COMMITTEE DETERMINES
IN ITS DISCRETION THAT SUCH PARTICIPANT HAS BECOME INCAPACITATED FOR A PERIOD OF
AT LEAST 180 DAYS BY ACCIDENT, SICKNESS, OR OTHER CIRCUMSTANCE WHICH RENDERS
SUCH PARTICIPANT MENTALLY OR PHYSICALLY INCAPABLE OF PERFORMING THE MATERIAL
DUTIES AND SERVICES REQUIRED OF HIM OR HER IN HIS OR HER EMPLOYMENT ON A
FULL-TIME BASIS DURING SUCH PERIOD.


 


(N)                  “DISPOSITION” MEANS, WITH RESPECT TO EACH INVESTMENT, A
TRANSFER, SALE, EXCHANGE OR OTHER DISPOSITION (OTHER THAN PURSUANT TO SECTION
6.1 HEREOF) OF ALL OR A PORTION OF SUCH INVESTMENT BY THE COMPANY OR A
SUBSIDIARY, AS APPLICABLE, TO ONE OR MORE TRANSFEREES.  A DISPOSITION SHALL
INCLUDE A STOCKHOLDER DISPOSITION.  A DISPOSITION SHALL NOT INCLUDE THE EXERCISE
OF A CONVERTIBLE SECURITY (INCLUDING AN OPTION OR WARRANT), BUT SUCH AN EXERCISE
SHALL REQUIRE AN ADJUSTMENT TO RELATED AWARDS PURSUANT TO SECTION 4.6.  THE
COMMITTEE MAY DETERMINE THAT A TRANSACTION INVOLVING AN EXCHANGE OF A SECURITY
FOR OTHER CONSIDERATION IS NOT A DISPOSITION (1) TO THE EXTENT SUCH OTHER
CONSIDERATION CONSISTS OF SECURITIES OTHER THAN PUBLICLY TRADED SECURITIES THAT
ARE LIQUID, OR (2) TO THE EXTENT THAT SUCH TRANSACTION IS EFFECTED ON A TAX-
FREE BASIS TO THE COMPANY OR THE APPLICABLE

 

--------------------------------------------------------------------------------


 


SUBSIDIARY (AND, IN CONNECTION WITH SUCH DETERMINATION, THE COMMITTEE MAY MAKE
ANY APPROPRIATE ADJUSTMENTS TO RELATED AWARDS PURSUANT TO SECTION 4.6).  FOR
PURPOSES OF DETERMINING MARKET VALUE UNDER THE PROGRAM, THE NET PROCEEDS OF A
DISPOSITION OF AN INVESTMENT SHALL BE ALLOCATED TO PHANTOM UNITS IN ACCORDANCE
WITH THE NUMBER OF PHANTOM UNITS INTO WHICH SUCH INVESTMENT IS DIVIDED.


 


(O)                  “DISTRIBUTION” MEANS, WITH RESPECT TO EACH INVESTMENT, A
DIVIDEND OR OTHER DISTRIBUTION (OTHER THAN A DIVIDEND OR DISTRIBUTION THAT THE
COMMITTEE HAS DETERMINED SHOULD BE INCLUDED AS A PART OF SUCH INVESTMENT OR WITH
RESPECT TO WHICH AN ADJUSTMENT IS MADE TO AN OUTSTANDING AWARD PURSUANT TO
SECTION 4.6) RECEIVED WITH RESPECT TO SUCH INVESTMENT BY THE COMPANY OR A
SUBSIDIARY, AS APPLICABLE.


 


(P)                  “EFFECTIVE DATE” MEANS DECEMBER 7, 2000.


 


(Q)                  “ELIGIBLE EMPLOYEE” MEANS ANY INDIVIDUAL WHO IS AN OFFICER
OR A HIGHLY COMPENSATED MANAGEMENT LEVEL EMPLOYEE OF THE COMPANY OR ANY PARENT
CORPORATION OR SUBSIDIARY.


 


(R)                     “FOLLOW-UP AWARD” SHALL HAVE THE MEANING ASSIGNED TO
SUCH TERM IN SECTION 4.5.


 


(S)                   “FOLLOW-UP INVESTMENT” MEANS, WITH RESPECT TO A
THEN-EXISTING INVESTMENT, ANY OTHER EQUITY HOLDING THAT IS SUBSEQUENTLY ACQUIRED
BY THE COMPANY OR A SUBSIDIARY BASED ON THE SATISFACTION OF PERFORMANCE TARGETS,
VESTING PROVISIONS, OR OTHER TERMS AND CONDITIONS SET FORTH IN ONE OR MORE
AGREEMENTS (AS THE SAME MAY BE AMENDED FROM TIME TO TIME) TO WHICH THE COMPANY
OR A SUBSIDIARY IS A PARTY, WHICH AGREEMENT(S) WERE ENTERED INTO IN CONNECTION
WITH SUCH INVESTMENT.


 


(T)                     “INVESTMENT” MEANS EACH EQUITY HOLDING OF THE COMPANY OR
A SUBSIDIARY IN AN E-COMMERCE OR INTERNET-BASED BUSINESS THAT IS SUBJECT TO THE
PROGRAM, AS DETERMINED BY THE COMMITTEE.  THE TERM “INVESTMENT” SHALL INCLUDE A
FOLLOW-UP INVESTMENT, BUT EACH FOLLOW-UP INVESTMENT SHALL BE CONSIDERED A NEW
SEPARATE INVESTMENT.  FOR PURPOSES OF SECTION 2.1(S) AND THIS SECTION 2.1(T), AN
“EQUITY HOLDING” MEANS ANY INTEREST (INCLUDING, WITHOUT LIMITATION, AN OPTION OR
WARRANT) IN AN ENTITY OTHER THAN AN INSTRUMENT THAT IS TREATED AS INDEBTEDNESS
UNDER APPLICABLE LOCAL LAW AND WHICH HAS NO SUBSTANTIAL EQUITY FEATURES.


 


(U)                  “INVESTMENT COST”  MEANS THE ACTUAL OUT-OF-POCKET COST OF
AN INVESTMENT (AS DETERMINED BY THE COMMITTEE) TO THE COMPANY OR A SUBSIDIARY
THAT IS PAID TO THE ISSUER OR SELLER OF SUCH INVESTMENT.


 


(V)                  “INVESTMENT PERIOD” MEANS (I) WITH RESPECT TO AN INVESTMENT
(OTHER THAN A FOLLOW-UP INVESTMENT), THE 10-YEAR PERIOD BEGINNING ON THE FIRST
DATE OF GRANT OF AN AWARD (OR, WITH RESPECT TO AN INVESTMENT ADDED TO AN AWARD
FOLLOWING THE DATE OF GRANT, THE DATE SUCH INVESTMENT IS ADDED TO AN AWARD) TO
ANY INDIVIDUAL WITH RESPECT TO SUCH INVESTMENT, AND (II) WITH RESPECT TO EACH
FOLLOW-UP INVESTMENT, THE 10-YEAR PERIOD BEGINNING ON THE FIRST DATE OF GRANT OF
AN AWARD (OR, WITH RESPECT TO AN INVESTMENT ADDED TO AN AWARD FOLLOWING THE DATE
OF GRANT, THE DATE SUCH INVESTMENT IS ADDED TO AN AWARD) TO ANY INDIVIDUAL WITH
RESPECT TO THE ORIGINAL INVESTMENT TO WHICH SUCH FOLLOW-UP INVESTMENT RELATES.

 

--------------------------------------------------------------------------------


 


(W)                “LIQUID” MEANS, WITH RESPECT TO EACH INVESTMENT, A
DETERMINATION BY THE COMMITTEE THAT (I) THE COMPANY OR A SUBSIDIARY, AS
APPLICABLE, COULD SELL ALL OR SUBSTANTIALLY ALL OF SUCH INVESTMENT UNDER RULE
144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (OR UNDER A SIMILAR
PROCEDURE UNDER FOREIGN LAW), OR OTHERWISE WITHOUT MATERIAL TRANSFER
RESTRICTIONS BEING IMPOSED ON A NON-AFFILIATE TRANSFEREE AS A RESULT THEREOF,
(II) ANY SUCH SALE IS NOT PROHIBITED BY LAW, REGULATION, COURT OR ADMINISTRATIVE
ORDER, RULE OF AN EXCHANGE OR MARKET, CONTRACT, OR OTHERWISE, (III) ANY SUCH
SALE WILL NOT RESULT IN LIABILITY OF THE COMPANY OR ANY SUBSIDIARY UNDER SECTION
16(B) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (EITHER BECAUSE OF
TRANSACTIONS (INCLUDING AWARD REDEMPTIONS) ALREADY EFFECTED OR BECAUSE OF
PROSPECTIVE TRANSACTIONS (INCLUDING AWARD REDEMPTIONS) DETERMINED BY THE
COMMITTEE TO BE REASONABLY PROBABLE), AND (IV) THERE IS AN ESTABLISHED PUBLIC
TRADING MARKET FOR THE SECURITIES COMPRISING SUCH INVESTMENT WHICH CAN BE USED
TO REASONABLY DETERMINE THE MARKET VALUE OF THE PHANTOM UNITS RELATING TO SUCH
INVESTMENT.  ANY OTHER INVESTMENT MAY BE CONSIDERED LIQUID IF THE COMMITTEE SO
DETERMINES IN ITS SOLE DISCRETION.


 


(X)                    “MARKET VALUE” MEANS, THE AMOUNT AS OF  A DATE (WITH THE
RESULT ROUNDED TO THE NEAREST CENT) DETERMINED BY THE COMMITTEE AS FOLLOWS:


 

(I)                           IF A DISPOSITION (OTHER THAN A STOCKHOLDER
DISPOSITION) HAS OCCURRED WITH RESPECT TO ALL OR A PORTION OF THE INVESTMENT OR
INVESTMENTS TO WHICH SUCH PHANTOM UNIT RELATES, THEN THE MARKET VALUE AS OF THE
DATE OF SUCH DISPOSITION SHALL EQUAL THE SUM OF (A) THE FAIR MARKET VALUE OF THE
DISTRIBUTIONS ALLOCABLE TO SUCH PHANTOM UNIT THAT HAVE BEEN RECEIVED BY THE
COMPANY OR A SUBSIDIARY WITH RESPECT TO SUCH INVESTMENT OR INVESTMENTS FROM THE
DATE OF GRANT OF THE APPLICABLE AWARD TO THE DATE OF SUCH DISPOSITION
(INCREASED, IN THE CASE OF ANY DISTRIBUTION RECEIVED IN CASH, BY 7% PER ANNUM
FROM THE DATE OF RECEIPT OF SUCH DISTRIBUTION BY THE COMPANY OR A SUBSIDIARY TO
THE DATE OF SUCH DISPOSITION) AND (B) THE FAIR MARKET VALUE OF THE NET PROCEEDS
TO THE COMPANY OR A SUBSIDIARY WITH RESPECT TO SUCH DISPOSITION THAT ARE
ALLOCABLE TO SUCH PHANTOM UNIT.  THE FAIR MARKET VALUE DETERMINATIONS REQUIRED
PURSUANT TO THE PRECEDING SENTENCE SHALL BE MADE IN GOOD FAITH BY THE COMMITTEE
AS OF THE DATE OF SUCH DISPOSITION.

 

(II)                        IF A DISPOSITION OF ALL OR A PORTION OF THE
INVESTMENT OR INVESTMENTS TO WHICH SUCH PHANTOM UNIT RELATES HAS NOT OCCURRED
AND IF SUCH INVESTMENT OR INVESTMENTS ARE PUBLICLY TRADED AS OF THE DATE THE
MARKET VALUE IS REQUIRED TO BE DETERMINED UNDER THE PROGRAM, THEN THE MARKET
VALUE AS OF SUCH DATE SHALL EQUAL THE SUM OF (A) THE FAIR MARKET VALUE OF THE
DISTRIBUTIONS ALLOCABLE TO SUCH PHANTOM UNIT THAT HAVE BEEN RECEIVED BY THE
COMPANY OR A SUBSIDIARY WITH RESPECT TO SUCH INVESTMENT OR INVESTMENTS FROM THE
DATE OF GRANT OF THE APPLICABLE AWARD TO THE DATE OF SUCH VALUATION (INCREASED,
IN THE CASE OF ANY DISTRIBUTION RECEIVED IN CASH, BY 7% PER ANNUM FROM THE DATE
OF RECEIPT OF SUCH DISTRIBUTION BY THE COMPANY OR A SUBSIDIARY TO THE DATE OF
SUCH VALUATION) AND (B) THE FAIR MARKET VALUE OF SUCH INVESTMENT BASED ON THE
AVERAGE OF THE HIGH AND LOW SALES PRICE OF THE SECURITY THAT CONSTITUTES THE
INVESTMENT OR INVESTMENTS AS OF THE DATE OF SUCH VALUATION (OR THE IMMEDIATELY
PRECEDING TRADING DAY ON WHICH A SALE OCCURS IF NO SALE OCCURS ON SUCH DATE) ON
THE PRINCIPAL EXCHANGE FOR SUCH INVESTMENT OR INVESTMENTS.  THE FAIR MARKET
VALUE DETERMINATIONS REQUIRED

 

--------------------------------------------------------------------------------


 

PURSUANT TO THE PRECEDING SENTENCE SHALL BE MADE IN GOOD FAITH BY THE COMMITTEE
AS OF THE DATE OF SUCH VALUATION.

 

(III)                     IF A STOCKHOLDER DISPOSITION OF THE INVESTMENT OR
INVESTMENTS TO WHICH SUCH PHANTOM UNIT RELATES HAS OCCURRED AT A TIME WHEN SUCH
INVESTMENT OR INVESTMENTS ARE PUBLICLY TRADED, THEN THE MARKET VALUE OF SUCH
PHANTOM UNIT AS OF THE DATE OF SUCH STOCKHOLDER DISPOSITION SHALL BE DETERMINED
AS PROVIDED IN CLAUSE (II) ABOVE (APPLIED BY SUBSTITUTING THE DATE OF SUCH
STOCKHOLDER DISPOSITION FOR THE DATE OF SUCH VALUATION REFERRED TO IN CLAUSE
(II)).

 

(IV)                    IF A DISPOSITION OF SUCH INVESTMENT OR INVESTMENTS HAS
NOT OCCURRED AND THE INVESTMENT OR INVESTMENTS TO WHICH SUCH PHANTOM UNIT
RELATES IS NOT PUBLICLY TRADED AS OF THE DATE THE MARKET VALUE OF SUCH PHANTOM
UNIT IS REQUIRED TO BE MADE UNDER THE PROGRAM, THEN THE MARKET VALUE SHALL BE
DETERMINED BY THE COMMITTEE.  THE COMMITTEE’S DETERMINATION SHALL BE MADE IN
GOOD FAITH AND SHALL BE BASED ON A VALUATION OPINION PREPARED BY A VALUATION
EXPERT WHO SHALL BE SELECTED BY THE COMMITTEE.  THE COMMITTEE SHALL CAUSE THE
OPINION OF THE VALUATION EXPERT (WHO SHALL DETERMINE THE FAIR MARKET VALUE OF
THE INVESTMENT TO WHICH SUCH PHANTOM UNIT RELATES) TO BE PREPARED NO LATER THAN
60 DAYS AFTER THE DATE AS OF WHICH THE MARKET VALUE IS BEING DETERMINED.  THE
MARKET VALUE DETERMINED BY THE COMMITTEE BASED ON THE OPINION OF THE VALUATION
EXPERT SHALL BE INCREASED BY THE COMMITTEE TO REFLECT THE FAIR MARKET VALUE
(DETERMINED IN GOOD FAITH BY THE COMMITTEE) OF THE DISTRIBUTIONS ALLOCABLE TO
SUCH PHANTOM UNIT THAT HAVE BEEN RECEIVED BY THE COMPANY OR A SUBSIDIARY WITH
RESPECT TO SUCH INVESTMENT FROM THE DATE OF GRANT OF THE APPLICABLE AWARD TO THE
DATE OF SUCH VALUATION (INCREASED, IN THE CASE OF ANY DISTRIBUTION RECEIVED IN
CASH, BY 7% PER ANNUM FROM THE DATE OF RECEIPT OF SUCH DISTRIBUTION BY THE
COMPANY OR A SUBSIDIARY TO THE DATE OF SUCH VALUATION). ALL COSTS AND EXPENSES
OF THE VALUATION EXPERT SHALL BE BORNE BY THE COMPANY.

 


(Y)                  “MEASUREMENT DATE” SHALL HAVE THE MEANING ASSIGNED TO SUCH
TERM IN SECTION 6.3.


 


(Z)                    “PAR” MEANS THE RIGHT TO RECEIVE THE EXCESS, IF ANY, OF
(I) THE AGGREGATE MARKET VALUE ATTRIBUTABLE TO ALL INVESTMENTS RELATING TO A
PHANTOM UNIT OVER (II) THE BASE VALUE OF SUCH PHANTOM UNIT.


 


(AA)             “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO HAS BEEN GRANTED
AN AWARD.


 


(BB)           “PERMITTED HOLDERS” MEANS EACH OF ALFRED A. CHECCHI, GARY L.
WILSON, FREDERIC V. MALEK OR RICHARD C. BLUM AND RICHARD C. BLUM & ASSOCIATES —
NWA PARTNERS, L.P., AND ALSO INCLUDES THE COMPANY AND ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION
CONTROLLED BY THE COMPANY.


 


(CC)             “PERSON” MEANS A “PERSON”, AS SUCH TERM IS USED FOR PURPOSES OF
SECTION 13(D) OR 14(D) OF THE ACT (OR ANY SUCCESSOR SECTION THERETO).

 

--------------------------------------------------------------------------------


 


(DD)           “PHANTOM UNIT” MEANS THE COMMITTEE’S DETERMINATION OF THE UNIT BY
WHICH TO MEASURE VALUE, PRICE, OR AMOUNT WITH REGARD TO AN INVESTMENT OR GROUP
OF INVESTMENTS.   AT THE TIME THAT THE FIRST AWARD IS MADE WITH RESPECT TO AN
INVESTMENT OR GROUP OF INVESTMENTS, THE COMMITTEE SHALL DETERMINE IN ITS SOLE
DISCRETION THE NUMBER OF PHANTOM UNITS INTO WHICH SUCH INVESTMENT OR GROUP OF
INVESTMENTS SHALL BE DIVIDED.  IF THE COMMITTEE DOES NOT DESIGNATE THE NUMBER OF
PHANTOM UNITS INTO WHICH A PARTICULAR INVESTMENT OR GROUP OF INVESTMENTS IS TO
BE DIVIDED, THEN THE INVESTMENT OR GROUP OF INVESTMENTS SHALL BE DIVIDED INTO
ONE THOUSAND PHANTOM UNITS.  THE COMMITTEE MAY, FOLLOWING THE DATE OF GRANT OF
AN AWARD, ADD ADDITIONAL INVESTMENTS, FOLLOW-UP INVESTMENTS OR GROUPS OF
INVESTMENTS FOR PURPOSES OF DETERMINING THE VALUE, PRICE OR AMOUNT OF A PHANTOM
UNIT SUBJECT TO SUCH AWARD.


 


(EE)             “POINT” MEANS .1% OF THE PHANTOM UNITS RELATING TO AN
INVESTMENT OR GROUP OF INVESTMENTS.


 


(FF)                 “PROGRAM” MEANS THIS NORTHWEST AIRLINES CORPORATION
E-COMMERCE INCENTIVE COMPENSATION PROGRAM, AS AMENDED FROM TIME TO TIME.


 


(GG)           “PUBLICLY TRADED” MEANS, WITH RESPECT TO A PARTICULAR INVESTMENT,
THAT SECURITIES WHICH ARE OF THE SAME CLASS AS THE SECURITIES CONSTITUTING ALL
OR SUBSTANTIALLY ALL OF SUCH INVESTMENT ARE EITHER (I) REGISTERED UNDER SECTION
12 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND LISTED ON A U.S.
NATIONAL OR REGIONAL STOCK EXCHANGE OR REPORTED BY THE NASDAQ NATIONAL MARKET
SYSTEM OR (II) LISTED FOR TRADING ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR
MARKET IN A FOREIGN COUNTRY.  AN INVESTMENT SHALL ALSO BE CONSIDERED TO BE
PUBLICLY TRADED IF THE COMMITTEE DETERMINES THAT THE COMPANY OR A SUBSIDIARY
COULD READILY ACQUIRE BY CONVERSION, EXCHANGE, EXERCISE OR OTHERWISE ONE OR MORE
SECURITIES DESCRIBED IN THE PRECEDING SENTENCE WITH RESPECT TO ALL OR
SUBSTANTIALLY ALL OF SUCH INVESTMENT, AND, UNDER SUCH CIRCUMSTANCES, THE
COMMITTEE SHALL MAKE APPROPRIATE AND EQUITABLE ADJUSTMENTS TO AFFECTED PARS AND
AWARDS (INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS TO THE DETERMINATIONS OF THE
BASE VALUE AND MARKET VALUE APPLICABLE TO RELATED PHANTOM UNITS) IN CONNECTION
WITH ANY REDEMPTION THEREOF UNDER ARTICLE VI.


 


(HH)           “REDEMPTION AMOUNT” MEANS, WITH RESPECT TO THE VESTED PORTION OF
A PAR, THE EXCESS, AS OF A SPECIFIED DATE OF (I) THE SUM OF (A) THE MARKET VALUE
AS OF SUCH DATE OF ALL OR ANY PORTION OF INVESTMENTS NOT SUBJECT TO A
DISPOSITION AND (B) THE MARKET VALUE OF ALL OR ANY PORTION OF INVESTMENTS
SUBJECT TO A DISPOSITION (AS OF SUCH DISPOSITION) OVER (II) THE SUM OF (A) THE
BASE VALUE AS OF SUCH DATE OF SUCH PHANTOM UNIT AND (B) ALL ALLOCATIONS WITH
RESPECT TO SUCH PHANTOM UNIT ATTRIBUTABLE TO INVESTMENTS SUBJECT TO A
DISPOSITION OR REDEMPTION ELECTION.


 


(II)                   “REDEMPTION ELECTION” SHALL HAVE THE MEANING ASSIGNED TO
SUCH TERM IN SECTION 6.1.


 


(JJ)                   “REDEMPTION ELECTION DATE” SHALL HAVE THE MEANING
ASSIGNED TO SUCH TERM IN SECTION 6.1.


 


(KK)             “RELATED PARTIES” WITH RESPECT TO ANY PERMITTED HOLDERS MEANS
(I) ANY SPOUSE OR IMMEDIATE FAMILY MEMBER OF SUCH PERMITTED HOLDER, ANY TRUST
CREATED PRIMARILY FOR THE BENEFIT OF ANY SUCH INDIVIDUAL OR SUCH INDIVIDUAL’S
ESTATE, EXECUTOR,

 

--------------------------------------------------------------------------------


 


ADMINISTRATOR, COMMITTEE OR OTHER PERSONAL REPRESENTATIVES OR BENEFICIARIES; OR
(II) ANY TRUST, CORPORATION, PARTNERSHIP OR OTHER ENTITY, THE BENEFICIARIES,
STOCKHOLDERS, PARTNERS, OWNERS OR PERSONS BENEFICIALLY HOLDING A MAJORITY
CONTROLLING INTEREST OF WHICH CONSIST OF ONE OR MORE OF SUCH PERMITTED HOLDERS
AND/OR SUCH OTHER PERSON REFERRED TO IN THE IMMEDIATELY PRECEDING CLAUSE (I).


 


(LL)                   “STOCKHOLDER DISPOSITION” MEANS, WITH RESPECT TO EACH
INVESTMENT, A DISTRIBUTION OR OTHER DISPOSITION OF ALL OR A PORTION OF SUCH
INVESTMENT TO THE COMPANY’S STOCKHOLDERS ON A PRO-RATA BASIS.


 


(MM)       “SUBSIDIARY” MEANS ANY ENTITY WITH RESPECT TO WHICH THE COMPANY,
DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE OTHER ENTITIES, OWNS EQUITY INTERESTS
POSSESSING 50 PERCENT OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL EQUITY
INTERESTS OF SUCH ENTITY (EXCLUDING VOTING POWER THAT ARISES ONLY UPON THE
OCCURRENCE OF ONE OR MORE SPECIFIED EVENTS).


 


(NN)           “TERMINATION OF SERVICE” MEANS THE TERMINATION OF A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES.


 


(OO)           “TRADING DAY” MEANS, WITH RESPECT TO ANY INVESTMENT, A DAY DURING
WHICH TRADING IN SECURITIES GENERALLY OCCURS IN THE PRINCIPAL SECURITIES MARKET
ON WHICH SUCH INVESTMENT IS TRADED.


 


(PP)           “TRANSFEREE” MEANS ANY PERSON, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR PARTNERSHIP, ASSOCIATION, TRUST, OR OTHER ENTITY OR
ORGANIZATION THAT IS NOT THE COMPANY OR A SUBSIDIARY.


 


(QQ)           “VALUATION EXPERT” MEANS, WITH RESPECT TO EACH INVESTMENT, A
NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM EXPERIENCED IN THE VALUATION OF
PROPERTY SIMILAR TO SUCH INVESTMENT.


 

2.2.                    Number, Gender, Headings, and Periods of Time.  Wherever
appropriate herein, words used in the singular shall be considered to include
the plural, and words used in the plural shall be considered to include the
singular.  The masculine gender, where appearing in the Program, shall be deemed
to include the feminine gender.  The Section headings herein are included solely
for convenience.  If there is any conflict between such headings and the text of
the Program, the text shall control.  Any reference in the Program to a period
or number of days, weeks, months, or years shall mean, respectively, calendar
days, calendar weeks, calendar months, or calendar years unless expressly
provided otherwise.

 


III                               ADMINISTRATION


 

3.1.                    Administration by the Committee.  The Program shall be
administered by the Committee.  The Committee may delegate such administrative
matters hereunder as it deems appropriate to officers of the Company.

 

3.2.                    Powers of the Committee.  The Committee shall supervise
the administration and enforcement of the Program according to the terms and
provisions hereof and shall have the sole discretionary authority and all of the
powers necessary to accomplish these purposes.  The Committee shall have all of
the powers specified for it under the Program, including, without

 

--------------------------------------------------------------------------------


 

limitation, the power: (a) to select Eligible Employees to receive Awards; (b)
to determine all provisions, conditions, and terms relating to any Award,
including, without limitation, determinations as to the Date of Grant, the Base
Value, the Market Value, the number of PARs subject to an Award, and any
adjustments thereto; (c) from time to time to establish rules and procedures for
the administration of the Program, which are not inconsistent with the
provisions of the Program, and any such rules and procedures shall be effective
as if included in the Program; (d) to construe in its discretion all terms,
provisions, conditions, and limitations of the Program, any Award, and any Award
Notice; (e) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Program or in any Award or Award Notice in
such manner and to such extent as the Committee shall deem appropriate; (f) to
make determinations as to whether a Disposition of an Investment has occurred;
(g) to make determinations as to whether an Investment is Publicly Traded and/or
Liquid; (h) to make determinations as to whether an equity holding constitutes a
Follow-up Investment; (i) to make determinations that an equity holding is not
an Investment;  and (i) to make all other determinations necessary or advisable
for the administration of the Program.  If the Committee determines that the
cost of administration of the Program, or the cost to the Company or its
Subsidiaries of administration or oversight of Investments, becomes material,
the Committee may take such costs into account in determining Base Value
relating to future Awards.

 

3.3.                    Committee Decisions Conclusive; Standard of Care.  The
Committee shall, in its sole discretion exercised in good faith (which, for
purposes of this Section 3.3, shall mean the application of reasonable business
judgment), make all decisions and determinations and take all actions necessary
in connection with the administration of the Program.  All such decisions,
determinations, and actions by the Committee shall be final, binding, and
conclusive upon all persons.  The Committee shall not be liable for any
decision, determination, or action taken in good faith or upon reliance in good
faith on the records of the Company or information presented to the Committee by
the Company’s officers, employees, or other persons (including the Valuation
Experts and their employees and representatives) as to matters the Committee
reasonably believes are within such other person’s professional or expert
competence.  If a Participant disagrees with any decision, determination, or
action made or taken by the Committee, then the dispute will be limited to
whether the Committee has satisfied its duty to make such decision or
determination or take such action in good faith.  To the full extent permitted
by law, no liability whatsoever shall attach to or be incurred by any officers
or directors, as such, of the Company or any of its Subsidiaries, under or by
reason of the Program or the administration thereof.

 


IV                               PARTICIPATION, AWARDS AND AWARD NOTICES


 

4.1.                    Participation.  Each Eligible Employee shall be eligible
to be selected to be a Participant.  Subject to the provisions of Sections 4.3,
4.4, and 4.5, (a) the granting of Awards to Eligible Employees shall be
determinations made by and in the discretion of the Committee and (b) Awards
shall be granted by the Committee from time to time, and at such times, as the
Committee in its sole discretion may determine.  The Committee may grant any
number of Awards to any one Eligible Employee without regard to the number of
Awards granted to any other Eligible Employee.

 

4.2.                    Award Notices.  The Company shall provide an Award
Notice to each individual who receives an Award relating to a particular
Investment.  Each Award Notice evidencing an Award shall specify (a) the Date of
Grant of such Award, (b) the Investment or group of

 

--------------------------------------------------------------------------------


 

Investments to which such Award relates, (c) the number of Points subject to
such Award, (d) the methodology for determining the Base Value of each Phantom
Unit subject to such Points, (e) the vesting schedule and/or other requirements
pursuant to which the Participant who holds such Award shall obtain a vested
interest in the Investments subject to the Award (to the extent such schedule or
requirements differ from the provisions contained in Article V) and (f) such
other terms and conditions as the Committee may determine in its sole
discretion.

 

4.3.                    Limitations on PARs.  The aggregate number of PARs that
may be subject to Awards granted with respect to a particular Investment shall
not exceed, in the aggregate, 20% of the number of Phantom Units into which such
Investment has been divided.

 

4.4.                    Allocation of PARs.  Up to the aggregate PARs available
under Section 4.3 may be allocated among Participants by the Committee based on
a number of Points that in the aggregate represent 20% of such Phantom Units,
with each Point representing .1% of such Phantom Units.  For example, an Award
of 10 Points would represent a grant of PARs on 1% of the total Phantom Units
into which the Investment was divided (Such an Award would also represent 5% of
the PARs available to be granted under the Program with respect to the
Investment or group of Investments).

 

4.5.                    Special Provisions Concerning Awards with respect to
Follow-up Investments.  If (a) a Participant has received an Award with respect
to an existing Investment or group of Investments prior to the date a Follow up
Investment with respect to such existing Investment or group of Investments is
acquired by the Company or a Subsidiary, (b) such Participant is either an
Eligible Employee or, in the case of a Follow-up Investment made after a Change
in Control, has a vested interest in such Award as of the date of such
acquisition and (c) such Award has not been canceled pursuant to Section 5.3,
then such Participant shall receive an Award with respect to such Follow-up
Investment (a “Follow-up Award”) as of the date the Follow-up Investment is
acquired by the Company or a Subsidiary.  In the case of a Participant who is an
Eligible Employee at the time such Follow-up Award is made, (i) such
Participant’s vested interest in such Follow-up Award shall at all times be
equal to his or her vested interest in his or her Award relating to the existing
Investment or group of Investments and (ii) the number of PARs subject to such
Follow-up Award shall be no less than an amount that bears the same ratio to the
number of Phantom Units into which such Follow-up Investment has been divided as
the number of PARs subject to such Participant’s Award relating to the existing
Investment or group of Investments bears to the number of Phantom Units into
which the existing Investment or group of Investments was divided.  In the case
of a Participant who is not an Eligible Employee at the time such Follow-up
Award is made, such Participant shall have no interest in the Follow-up Award;
provided that if such Follow-up Award was made after a Change in Control, (A)
the Participant’s vested interest in such Follow-up Award shall at all times be
equal to 100% and (B) the number of PARs subject to such Follow-up Award shall
equal (1) such Participant’s vested interest in his or her Award relating to the
existing Investment multiplied by (2) an amount that bears the same ratio to the
number of Phantom Units into which such Follow-up Investment has been divided as
the number of PARs subject to such Participant’s Award relating to the existing
Investment or group of Investments bears to the number of Phantom Units into
which the existing Investment or group of Investments was divided.  The
provisions of this Section 4.5 shall apply separately to each Award held by a
Participant with respect to such existing Investment or group of Investments.

 

--------------------------------------------------------------------------------


 

4.6.                    Adjustments to Outstanding Awards.  In the event of (a)
any recapitalization, reorganization, merger, consolidation, combination,
split-up, split-off, spin-off, exchange, or other relevant change in
capitalization of any company or other entity issuing securities constituting an
Investment occurring after the date of the grant of any Award relating to such
Investment, (b) a capital contribution by the Company or a Subsidiary to any
company or entity issuing securities constituting an Investment occurring after
the date of the grant of any Award relating to such Investment, (c) the exercise
by the Company or a Subsidiary of an option, warrant, or other purchase right
constituting an Investment after the date of the grant of any Award relating to
such Investment, or (d) the occurrence of any other event which, in the judgment
and sole discretion of the Committee, should cause a change in the rights of the
Participants with respect to their Awards under the Program, then the Committee
shall make such adjustments under the Program and to any outstanding Awards with
respect to the number of PARs subject to such Awards, the Base Value of the
Phantom Units subject to such PARs, the number of Phantom Units relating to such
Investment or any other term or condition applicable to such PARs or Awards
(including, without limitation, dividing an Award into two or more Awards) as,
in the sole discretion of the Committee, shall (i) be equitable and appropriate
under the circumstances, (ii) be consistent with the intent of the Program, and
(iii) preclude an increase in the compensation payable to a Participant with
respect to an Award beyond that which was intended under the Program.  Subject
to the principles set forth in clauses (i), (ii), and (iii) of the preceding
sentence, Awards may also be adjusted by the Committee as provided in other
provisions of the Program.  Any adjustments made by the Committee pursuant to
this Section shall be final, binding, and conclusive on all parties.

 


V                                   VESTING OF AWARDS


 

5.1.                    Determination of Vested Interest.  Subject to the
provisions of Section 4.5, a Participant shall become vested in an Investment
subject to an Award at the rate of 25% for each full one-year period (commencing
on the Date of Grant of such Award or, with respect to an Investment added to an
Award following the Date of Grant, the date such Investment is added to the
Award) that the Participant remains continuously employed by the Company or a
Subsidiary, up to 100%.  Further, if a Participant incurs a Termination of
Service by reason of death or Disability, then such Participant shall obtain on
the date of such termination a 100% vested interest in all the Investments then
subject to outstanding Awards held by such Participants.  Notwithstanding the
preceding provisions of this Section, the Committee may, in its sole discretion,
provide in an Award Notice or in an employment agreement a different vesting
schedule or vesting provisions pursuant to which a Participant shall become
vested in the Investment or Investments subject to his or her Award(s).

 

5.2.                    Termination of Service other than for Cause and not by
reason of death or Disability.  Except as provided in Section 5.4 and unless
otherwise provided in an Award Notice or a Participant’s employment agreement,
as of the date a Participant incurs a Termination of Service other than for
Cause (and not by reason of death or Disability), (a) such Participant’s vested
interest in all Investments subject to Awards shall be frozen, (b) the vested
interest of such Participant in the Investment or Investments subject to his or
her Awards shall not increase after such date, and (c) the nonvested PARs
(determined as of such date) subject to such Awards shall be surrendered to the
Company and canceled.  Notwithstanding the preceding provisions of this Section,
the Committee may, in its sole discretion, provide in an Award Notice or in an
employment agreement a different vesting schedule or vesting provisions pursuant
to which a Participant shall become vested in his or her Award(s).

 

--------------------------------------------------------------------------------


 

5.3.                    Termination of Service for Cause.  Upon a determination
by the Committee that a Participant has incurred a Termination of Service for
Cause, (a) all outstanding Awards (including the vested PARs and nonvested PARs
subject thereto) shall be canceled, effective as of the date of such Termination
of Service, (b) no outstanding PARs under Awards held by such Participant shall
be redeemable, and (c) no amount, including, without limitation, any amount
payable under Article VI, shall be paid under the Program to such Participant
from and after the date of such Termination of Service.  Such Participant shall
surrender all outstanding Awards to the Company, and all Awards of such
Participant shall be canceled.

 

5.4.                    Special Change in Control Vesting Provisions. 
Notwithstanding any other provision of the Plan, in the event of a Change in
Control, Investments subject to outstanding Awards shall vest in accordance with
the following:

 


(A)                             IF THE CHANGE IN CONTROL OCCURS PURSUANT TO
SECTION 2.1(H)(I) HEREOF, THE PARTICIPANT SHALL BECOME 100% VESTED IN ALL
INVESTMENTS SUBJECT TO THEN OUTSTANDING AWARDS HELD BY SUCH PARTICIPANT
IMMEDIATELY UPON TERMINATION OF THE PARTICIPANT’S EMPLOYMENT BY THE COMPANY
OTHER THAN FOR CAUSE OR BY THE PARTICIPANT WITH GOOD REASON (I) AT ANY TIME
AFTER THE OCCURRENCE OF THE CHANGE IN CONTROL OR (II) BEFORE THE OCCURRENCE OF
THE CHANGE IN CONTROL IF SUCH TERMINATION IS IN CONNECTION WITH SUCH CHANGE IN
CONTROL; AND


 


(B)                            IF THE CHANGE IN CONTROL OCCURS PURSUANT TO
SECTION 2.1(H)(II), (III) OR (IV) HEREOF, THE PARTICIPANT SHALL BECOME 100%
VESTED IN ALL INVESTMENTS SUBJECT TO THEN OUTSTANDING AWARDS HELD BY SUCH
PARTICIPANT IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL.


 

5.5.                    Accelerated Vesting.  At any time, and from time to
time, the Committee may in its sole discretion accelerate the vesting of an
Investment subject to an Award such that the Participant who holds such Award
will have a greater vested interest than such Participant would have otherwise
had pursuant to the preceding provisions of this Article V or the vesting
schedule set forth in the Award Notice evidencing such Award or such
Participant’s employment agreement.  Actions by the Committee pursuant to this
Section may vary among Participants and may vary among the Awards held by an
individual Participant.

 


VI                               AWARD REDEMPTIONS


 


6.1.                    REDEMPTIONS ELECTED BY A PARTICIPANT.  A PARTICIPANT MAY
ELECT (A “REDEMPTION ELECTION”) BY IRREVOCABLE WRITTEN NOTICE TO THE COMPANY TO
CAUSE THE COMPANY TO REDEEM AS OF THE DATE OF SUCH NOTICE (THE “REDEMPTION
ELECTION DATE”) ALL OR ANY PORTION OF SUCH PARTICIPANT’S UNREDEEMED VESTED PARS
THAT RELATE TO AN INVESTMENT THAT AS OF THE TIME OF THE REDEMPTION ELECTION HAS
BEEN DETERMINED BY THE COMMITTEE TO BE LIQUID; PROVIDED THAT, UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE, A PARTICIPANT SHALL NOT BE ENTITLED TO MAKE A
REDEMPTION ELECTION WITH RESPECT TO AN AWARD PRIOR TO THE THIRD ANNIVERSARY OF
THE DATE OF GRANT OF SUCH AWARD.  ANY REDEMPTION ELECTION MUST SPECIFY THE AWARD
AND THE INVESTMENT(S) TO WHICH SUCH ELECTION RELATES AND THE NUMBER OF SUCH
PARTICIPANT’S UNREDEEMED VESTED PARS UNDER SUCH AWARD TO WHICH SUCH ELECTION
SHALL APPLY.  IF A PARTICIPANT MAKES A REDEMPTION ELECTION WITH RESPECT TO
VESTED PARS GRANTED PURSUANT TO AN AWARD, THEN THE COMPANY SHALL ALLOCATE TO 
EACH SUCH VESTED PAR AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (I) THE SUM OF
(A) THE MARKET VALUE (AS OF THE APPLICABLE REDEMPTION ELECTION DATE) OF THE
INVESTMENT SUBJECT TO SUCH REDEMPTION ELECTION


 

--------------------------------------------------------------------------------



 


AND (B) THE MARKET VALUE OF INVESTMENTS SUBJECT TO DISPOSITIONS OR REDEMPTION
ELECTIONS PRIOR TO SUCH DATE OVER (II) THE SUM OF (A) THE BASE VALUE (AS OF SUCH
DATE) OF SUCH AWARD AND (B) AMOUNTS PREVIOUSLY ALLOCATED TO SUCH AWARD AS A
RESULT OF PRIOR DISPOSITIONS OR REDEMPTION ELECTIONS.  FOR PURPOSES OF THIS
SECTION 6.1, THE MARKET VALUE OF THE INVESTMENT SUBJECT TO THE REDEMPTION
ELECTION SHALL BE DETERMINED UNDER (A) SECTION 2.1(X)(I) IF THE COMPANY OR A
SUBSIDIARY, AS APPLICABLE, MAKES A DISPOSITION CORRESPONDING TO A PARTICIPANT’S
REDEMPTION ELECTION OR (B) SECTION 2.1(X)(II) IF NO SUCH DISPOSITION IS MADE. 
THE AMOUNT ALLOCATED UNDER THIS SECTION 6.1 TO THE VESTED PARS SUBJECT TO THE
REDEMPTION ELECTION SHALL BE PAID TO THE PARTICIPANT AS SOON AS ADMINISTRATIVELY
PRACTICABLE, BUT NOT LATER THAN 30 DAYS AFTER THE APPLICABLE REDEMPTION ELECTION
DATE, AND, IN THE SOLE DISCRETION OF THE COMPANY, IN EITHER (I) A SINGLE LUMP
SUM CASH PAYMENT OR (II) SECURITIES OF THE INVESTMENT SUBJECT TO THE REDEMPTION
ELECTION UNDER THIS SECTION 6.1 (BASED ON THE MARKET VALUE OF SUCH INVESTMENT ON
THE REDEMPTION ELECTION DATE).  UPON SUCH REDEMPTION, THE PORTION OF THE PARS
AND OF THE CORRESPONDING POINTS APPLICABLE TO SUCH INVESTMENT SO REDEEMED SHALL
BE SURRENDERED TO THE COMPANY, AND SUCH REDEEMED PORTIONS SHALL BE CANCELED,
PROVIDED THAT THE PORTION OF SUCH PARS AND POINTS APPLICABLE TO ANY REMAINING
INVESTMENTS SHALL NOT BE SURRENDERED OR CANCELLED.  IF A PARTICIPANT MAKES A
REDEMPTION ELECTION WITH RESPECT TO AN AWARD AND THE INVESTMENT SUBJECT TO THE
REDEMPTION ELECTION HAS NOT BEEN DETERMINED BY THE COMMITTEE TO BE LIQUID AS OF
THE APPLICABLE REDEMPTION ELECTION DATE, THEN SUCH REDEMPTION ELECTION SHALL BE
VOID AND OF NO EFFECT.


 


6.2.                    REDEMPTION UPON DISPOSITION OF ALL OR A PORTION OF AN
INVESTMENT.


 


(A)                             AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE
DATE OF A DISPOSITION, THE COMMITTEE SHALL DETERMINE, WITH RESPECT TO EACH
OUTSTANDING AWARD RELATING TO THE INVESTMENT SUBJECT TO SUCH DISPOSITION, THE
NUMBER OF PARS (OTHER THAN PARS TO WHICH A REDEMPTION ELECTION IS OUTSTANDING),
IF ANY, OUTSTANDING AND SHALL ALLOCATE TO EACH SUCH PAR THE AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF (I) THE SUM OF (A) THE MARKET VALUE (AS OF THE DISPOSITION)
OF THE INVESTMENT SUBJECT TO SUCH DISPOSITION AND (B) THE MARKET VALUE OF
INVESTMENTS SUBJECT TO DISPOSITIONS AND REDEMPTION ELECTIONS PRIOR TO SUCH DATE
OVER (II) THE SUM OF (A) THE BASE VALUE (AS OF SUCH DATE) OF SUCH AWARD AND (B)
AMOUNTS PREVIOUSLY ALLOCATED TO SUCH AWARD AS A RESULT OF PRIOR DISPOSITIONS AND
REDEMPTION ELECTIONS.


 


(B)                            AS SOON AS PRACTICABLE AFTER SUCH ALLOCATION, THE
PARTICIPANT SHALL RECEIVE THE AMOUNT ALLOCATED TO ANY OF HIS OR HER VESTED PARS;
PROVIDED, HOWEVER, THAT, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, NO
ALLOCATION SHALL BE PAID TO A PARTICIPANT PRIOR TO THE THIRD ANNIVERSARY OF THE
DATE OF GRANT.  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE, THE REMAINDER OF THE
ALLOCATED AMOUNT SHALL BE PAID OUT WITHIN 30 DAYS AFTER THE LATER OF (I) THE
THIRD ANNIVERSARY OF THE DATE OF GRANT OF THE AWARD AND (II) EACH DATE ON WHICH
THE UNVESTED INVESTMENTS SUBJECT TO PARS BECOME VESTED, TOGETHER WITH 7%
INTEREST (COMPOUNDED ANNUALLY) ON SUCH ADDITIONAL PAYMENT FOR THE PERIOD
BEGINNING ON THE DATE OF THE PAYMENT PURSUANT TO THE PRECEDING SENTENCE AND
ENDING ON THE DATE OF PAYMENT OF SUCH ADDITIONAL PAYMENT.  UPON PAYMENT BY THE
COMPANY WITH RESPECT TO A PAR AS PROVIDED ABOVE, THE PORTION OF THE PAR AND THE
CORRESPONDING POINTS SO REDEEMED SHALL BE SURRENDERED TO THE COMPANY AND
CANCELED.  ALL PAYMENTS UNDER THIS SECTION 6.2(B) SHALL BE MADE, IN THE SOLE
DISCRETION OF THE COMPANY, IN EITHER (I) A LUMP SUM CASH PAYMENT OR (II)
PUBLICLY TRADED SECURITIES OF THE INVESTMENT SUBJECT TO SUCH DISPOSITION (BASED
ON THE MARKET VALUE OF THE INVESTMENT).


 

--------------------------------------------------------------------------------


 

(c)                             Redemption Upon Expiration of Investment
Period.  As soon as administratively feasible after the last day of the
Investment Period relating to an Investment or group of Investments, the Company
shall redeem the outstanding PARs (other than PARS to which a Redemption
Election is outstanding) relating to such Investment or group of Investments
under such Award.  The amount paid by the Company to a Participant who is
entitled to a redemption payment pursuant to this Section 6.2(c) shall be the
Redemption Amount applicable to such PARs, determined as of the end of the
Investment Period.  A redemption payment provided for in this Section 6.2(c)
shall be paid to the Participant as soon as administratively practicable, but
not later than 60 days, after the last day of the applicable Investment Period,
in the sole discretion of the Company, in either (i) a single lump sum cash
payment or (ii) publicly traded securities of the Investment (based on the
Market Value on the last day of the Investment Period) subject to such
redemption under this Section 6.2(c).

 

6.3.                    Limitations with respect to Redemption Payments. 
Notwithstanding any provision herein to the contrary, (a) except as expressly
provided in this Article VI, a Participant shall not have any right to any
payment under the Program and (b) in no event shall a payment be made with
respect to the portion of an Award in which a Participant does not have a vested
interest.

 


VII                           TERMINATION, AND AMENDMENT OF PROGRAM


 

7.1.                    Inception, Termination and Amendment.  The Program shall
commence on the Effective Date.  The Committee may amend the Program at any time
and from time to time, and the Committee may at any time terminate the Program;
provided, however, that the Program may not be amended or terminated in a manner
that would impair (a) the rights of a Participant with respect to an outstanding
Award or (b) the right of a Participant with respect to an existing Investment
or group of Investments as of the date of such amendment or termination to
receive (or the Base Value of) an Award with respect to a related Follow-up
Investment pursuant to Section 4.5, without, in each such case, the consent of
such Participant.  The Committee shall remain in existence after the termination
of the Program for the period determined necessary by the Committee to
facilitate the termination of the Program, and all provisions of the Program
that are necessary, in the opinion of the Committee, for equitable operation of
the Program during such period shall remain in force.

 


VIII                       MISCELLANEOUS PROVISIONS


 

8.1.                    No Effect on Employment Relationship or any Employee
Benefit Plan.  Nothing in the adoption of the Program, the grant of Awards, or
the payment of amounts under the Program shall confer on any person the right to
continued employment by the Company or any Subsidiary or affect in any way the
right of the Company (or a Subsidiary, if applicable) to terminate such
employment at any time.  Unless otherwise provided in a written employment
agreement, the employment of each Participant shall be on an at-will basis, and
the employment relationship may be terminated at any time by either the
Participant or the Participant’s employer for any reason whatsoever, with or
without cause.  Any amount paid with respect to any Award constitutes a cash
bonus paid under a long term incentive plan or program adopted by Company and
shall be excluded from such Participant’s compensation for purposes of
calculating benefits payable under any employee benefit plan of the Company, its
Subsidiaries and affiliates.

 

--------------------------------------------------------------------------------


 

8.2.                    Prohibition Against Assignment or Encumbrance.  No
Award, PAR, or other right, title, interest, or benefit hereunder shall be
assignable or transferable, or liable for, or charged with any of the torts or
obligations of a Participant or any person claiming under a Participant, or be
subject to seizure by any creditor of a Participant or any person claiming under
a Participant.  No Participant or any person claiming under a Participant shall
have the power to anticipate or dispose of any Award, PAR, or other right,
title, interest, or benefit hereunder in any manner until the same shall have
actually been distributed free and clear of the terms of the Program.  Payments
with respect to an Award shall be payable only to the Participant (or (a) in the
event of a Disability, his or her duly appointed legal representative and (b) in
the event of the death, his or her estate).  The provisions of the Program shall
be binding on all successors and assigns of a Participant, including without
limitation the estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

 

8.3.                    Unfunded, Unsecured Program.  The Program shall
constitute an unfunded, unsecured obligation of the Company to make payments of
incentive compensation to certain individuals from its general assets in
accordance with the Program.  Each Award and PAR granted under the Program
merely constitutes a mechanism for measuring such incentive compensation and
does not constitute a property right or interest in the Company, any Subsidiary,
or any of their assets (including, without limitation, any Investment or any
Distribution with respect to any Investment).  Neither the establishment of the
Program, the granting of Awards, nor any other action taken in connection with
the Program shall be deemed to (a) create any interest in an Investment (nor to
constitute the direct or indirect sale, transfer, assignment, pledge or other
disposition thereof (or of any part thereof) or of any interest therein), (b)
create an escrow or trust fund of any kind, (c) create any fiduciary
relationship of the Company or any Subsidiary, or of any officer, director,
employee or agent thereof, with respect to any Investment or any Participant, or
(d) restrict or affect in any way the acquisition, holding, voting, disposition
or the taking of any action with respect to any Investment by the Company or any
Subsidiary.

 

8.4.                    Tax Withholding. The Company and the Subsidiaries may
withhold, from a Participant’s payment under the Program, or from any other
payment to such Participant, an amount necessary to satisfy any and all tax
withholding obligations arising under applicable local, state, federal, or
foreign laws associated with such payment, including, without limitation, having
securities otherwise deliverable to a Participant withheld by the Company with a
fair market value equal to the minimum statutory withholding rate.  The Company
and the Subsidiaries may take any other action as may in their opinion be
necessary to satisfy all obligations for the payment and withholding of such
taxes.

 

8.5.                    Governing Law.  The Program shall be construed,
enforced, and administered according to the laws of the State of Minnesota,
excluding any conflict-of-law rule or principle thereof.

 

--------------------------------------------------------------------------------


 

NORTHWEST AIRLINES CORPORATION
E-COMMERCE INCENTIVE COMPENSATION PROGRAM

 

FORM OF AWARD AGREEMENT

 

Participant:

Date of Grant:

 


1.                        GRANT OF THE AWARD.  THE COMPANY HEREBY GRANTS TO THE
PARTICIPANT, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, AN AWARD OF
                  (     ) POINTS (THE “AWARD”).  EACH POINT REPRESENTS A PAR ON
.1% OF THE PHANTOM UNITS RELATING TO THE INVESTMENTS, SUBJECT TO ADJUSTMENT AS
PROVIDED IN THE PROGRAM, LISTED ON EXHIBIT A.  EACH PAR REPRESENTS THE RIGHT TO
RECEIVE THE EXCESS, IF ANY, OF (I) THE AGGREGATE MARKET VALUE ATTRIBUTABLE TO
THE INVESTMENTS RELATING TO A PHANTOM UNIT OVER (II) THE BASE VALUE OF SUCH
PHANTOM UNIT.  THE BASE VALUE OF EACH PHANTOM UNIT THAT IS THE SUBJECT OF THIS
AWARD IS                             DOLLARS ($          ).  THIS GRANT IS MADE
PURSUANT TO THE TERMS OF THE NORTHWEST AIRLINES CORPORATION E-COMMERCE INCENTIVE
COMPENSATION PROGRAM (AS AMENDED AND RESTATED, THE “PROGRAM”), WHICH PROGRAM, AS
AMENDED FROM TIME TO TIME, IS INCORPORATED HEREIN BY REFERENCE AND MADE A PART
OF THIS AGREEMENT.  THE PARTICIPANT ACKNOWLEDGES HAVING RECEIVED A COPY OF THE
PROGRAM AS SO AMENDED AND RESTATED WITH THIS AWARD NOTICE.  CAPITALIZED TERMS
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS AS IN THE PROGRAM.


 


2.                        VESTING.


 


(A)                   SUBJECT TO THE PARTICIPANT’S CONTINUED EMPLOYMENT WITH THE
COMPANY AND ITS SUBSIDIARIES, EACH INVESTMENT SUBJECT TO THE AWARD SHALL VEST AS
FOLLOWS

 

 


(B)                  IF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES TERMINATES FOR ANY REASON, THE AWARD, TO THE EXTENT NOT THEN
VESTED, SHALL BE CANCELED WITHOUT CONSIDERATION; PROVIDED, HOWEVER, THAT IF THE
PARTICIPANT’S EMPLOYMENT IS TERMINATED DUE TO DEATH OR DISABILITY, THE
INVESTMENTS SUBJECT TO THE AWARD SHALL BECOME 100% VESTED ON THE DATE OF SUCH
TERMINATION.  IF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES TERMINATES FOR ANY REASON, THE PARTICIPANT’S VESTED INTEREST IN ALL
INVESTMENTS SUBJECT TO THE AWARD SHALL BE FROZEN; PROVIDED, HOWEVER, THAT IF THE
PARTICIPANT’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE, THE
PARTICIPANT’S VESTED INTEREST IN ALL INVESTMENTS SUBJECT TO THE AWARD SHALL BE
CANCELED WITHOUT CONSIDERATION.


 


(C)                   NOTWITHSTANDING THE FOREGOING, (I) IN THE EVENT OF A
CHANGE IN CONTROL PURSUANT TO SECTION 2.1(H)(I) OF THE PROGRAM, THE INVESTMENTS
SUBJECT TO THE AWARD SHALL BECOME 100% VESTED IMMEDIATELY UPON THE TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT BY THE COMPANY OTHER THAN FOR CAUSE OR BY THE
PARTICIPANT FOR GOOD REASON (A) AT ANY TIME AFTER THE OCCURRENCE OF THE CHANGE
IN CONTROL OR (B) BEFORE THE OCCURRENCE OF THE CHANGE IN CONTROL IF SUCH
TERMINATION IS IN CONNECTION WITH SUCH CHANGE IN CONTROL AND (II) IN THE EVENT
OF A CHANGE IN CONTROL PURSUANT TO SECTION 2.1(H)(II), (III) OR (IV) OF THE
PROGRAM, THE INVESTMENTS SUBJECT TO THE AWARD SHALL BECOME 100% VESTED
IMMEDIATELY UPON THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL.

 

--------------------------------------------------------------------------------


 

3.                        Award Redemptions.                 [Notwithstanding
Sections 6.1 and 6.2 of the Program, the Committee determined in connection with
the grant of this Award that (i) a Participant may receive, in accordance with
the provisions of the Program, the amount allocated to any of his or her vested
PARs related to this Award at the time of such allocation, even if such
allocation occurs prior to the third anniversary of the Date of Grant of this
Award, and (ii) a Participant shall be entitled, in accordance with the
provisions of the Program, to a Redemption Notice with respect to this Award
prior to the third anniversary of the Date of Grant of this Award.]  All Award
redemptions with respect to this Award and any prior Awards granted to the
Participant shall be paid to the Participant, at the option of the Company, in
accordance with the provisions of Sections 6.1, 6.2(b) or 6.2(c), as applicable.

 


4.                     NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER THE PROGRAM
NOR THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT THE RIGHT TO BE
RETAINED IN THE EMPLOY OF THE COMPANY OR ANY SUBSIDIARY.  FURTHER, THE COMPANY
OR AN SUBSIDIARY MAY AT ANY TIME DISMISS THE PARTICIPANT FREE FROM ANY LIABILITY
OR ANY CLAIM UNDER THE PROGRAM OR THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN.


 


5.                     TRANSFERABILITY.  PAYMENTS WITH RESPECT TO THE AWARD
SHALL BE PAYABLE ONLY TO THE PARTICIPANT DURING THE PARTICIPANT’S LIFETIME AND
MAY NOT BE ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD OR OTHERWISE TRANSFERRED
OR ENCUMBERED BY THE PARTICIPANT OTHERWISE THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, AND ANY SUCH PURPORTED ASSIGNMENT, ALIENATION, PLEDGE,
ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE
AGAINST THE COMPANY OR ANY SUBSIDIARY.


 


6.                     UNFUNDED, UNSECURED AWARD.  THE AWARD SHALL CONSTITUTE AN
UNFUNDED, UNSECURED OBLIGATION OF THE COMPANY TO MAKE PAYMENTS OF INCENTIVE
COMPENSATION TO THE PARTICIPANT FROM ITS GENERAL ASSETS IN ACCORDANCE WITH THE
PROGRAM.  THE AWARD MERELY CONSTITUTES A MECHANISM FOR MEASURING SUCH INCENTIVE
COMPENSATION AND DOES NOT CONSTITUTE A PROPERTY RIGHT OR INTEREST IN THE
COMPANY, ANY SUBSIDIARY, OR ANY OF THEIR ASSETS (INCLUDING, WITHOUT LIMITATION,
ANY INVESTMENT OR ANY DISTRIBUTION WITH RESPECT TO ANY INVESTMENT).


 


7.                        WITHHOLDING.  THE COMPANY AND THE SUBSIDIARIES MAY
WITHHOLD, FROM A PARTICIPANT’S PAYMENT UNDER THE AWARD, OR FROM ANY OTHER
PAYMENT TO SUCH PARTICIPANT, AN AMOUNT NECESSARY TO SATISFY ANY AND ALL TAX
WITHHOLDING OBLIGATIONS ARISING UNDER APPLICABLE LOCAL, STATE, FEDERAL, OR
FOREIGN LAWS ASSOCIATED WITH SUCH PAYMENT.  THE COMPANY AND THE SUBSIDIARIES MAY
TAKE ANY OTHER ACTION AS MAY IN THEIR OPINION BE NECESSARY TO SATISFY ALL
OBLIGATIONS FOR THE PAYMENT AND WITHHOLDING OF SUCH TAXES.


 


8.                         NOTICES.  ANY NOTICE NECESSARY UNDER THIS AGREEMENT
SHALL BE ADDRESSED TO THE COMPANY IN CARE OF ITS SECRETARY AT:


 


NORTHWEST AIRLINES CORPORATION


2700 LONE OAK PARKWAY


EAGAN, MINNESOTA  55121-1534


ATTN:  SECRETARY


 

and to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate

 

--------------------------------------------------------------------------------


 

in writing to the other.  Any such notice shall be deemed effective upon receipt
thereof by the addressee.

 


9.                         CHOICE OF LAW.  THE INTERPRETATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, EXCLUDING ANY CONFLICT-OF-LAW RULE OR PRINCIPLE THEREOF.


 


10.                   AWARD SUBJECT TO PROGRAM.  BY ENTERING INTO THIS
AGREEMENT, THE PARTICIPANT AGREES AND ACKNOWLEDGES THAT THE PARTICIPANT HAS
RECEIVED AND READ A COPY OF THE PROGRAM.  THE AWARD IS SUBJECT TO THE PROGRAM. 
IN THE EVENT OF A CONFLICT BETWEEN ANY TERM OR PROVISION CONTAINED HEREIN AND A
TERM OR PROVISION OF THE PROGRAM, THE APPLICABLE TERMS AND PROVISIONS OF THE
PROGRAM WILL GOVERN AND PREVAIL.


 


11.                   SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED
IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF
THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

NORTHWEST AIRLINES CORPORATION

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

PARTICIPANT

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------